                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA

 BOBBY JO ROSINBAUM and
 ROBERT WILLIAM MORGAN, JR.,
 individually and on behalf of all similarly
 situated individuals,
                                                          Civ. A. No. 7:16-cv-00233-FL
                        Plaintiffs,
                                                   JOINT MOTION FOR PRELIMINARY
                v.                                      APPROVAL OF CLASS &
                                                   COLLECTIVE ACTION SETTLEMENT
 FLOWERS FOODS, INC., and
 FRANKLIN BAKING CO., LLC,

                        Defendants.

       COME NOW Plaintiffs Bobby Jo Rosinbaum and William Robert Morgan, Jr. (collectively

referred to as “Plaintiffs” or “Named Plaintiffs”), and Flowers Foods, Inc. (“Flowers Foods”) and

Franklin Baking Co., LLC (“Franklin”) (collectively, “Defendants”), by and through their

respective counsel, and respectfully file this Joint Motion for Preliminary Approval of Class &

Collective Action Settlement. In support of this Motion, the Parties state as follows:

       1.      Plaintiffs are former distributors contracting with Franklin. Plaintiffs filed this

Action against Defendants on behalf of themselves and a class of current and former distributors

with Franklin. (Docs. 1, 140, 304, 306.) Plaintiffs allege violations of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201, et seq. and the North Carolina Wage and Hour Act, N.C. Gen.

Stat §§ 95-25.1, et seq. (“NCWHA”). (Doc. 1) Plaintiffs’ claims are all premised on the allegation

that Franklin improperly classifies its distributors as independent contractors rather than

employees. (Id.) Plaintiffs claim damages in the form of unpaid overtime for hours worked over

forty in a week under the FLSA as well as alleged unlawful deductions under the NCWHA. (Id.)

       2.      On March 1, 2017, this Court granted Plaintiffs’ motion for conditional certification

pursuant to § 216(b) of the FLSA. (Doc. 140.) The FLSA Collective Class was defined as:




            Case 7:16-cv-00233-FL Document 383 Filed 05/12/20 Page 1 of 6
            All persons who are or have performed work as “Distributors” for Defendants
            under a “Distributor Agreement” with Franklin Baking Company, LLC or a
            similar contract that they entered into during the period commencing three
            years prior to the commencement of this action through the close of the Court-
            determined opt-in period and who file a consent to join this action pursuant
            to 29 U.S.C. § 216(b).
   (Id.)

       3.       Following conditional certification and after completion of discovery, Defendants

moved to decertify the FLSA collective action (Docs. 303, 304) and Plaintiffs moved for class

certification of their NCWHA claims (Docs. 305, 306). Both motions remain pending.

       4.       After full briefing of the Motion for Class Certification and Motion to Decertify the

FLSA Collective, the Parties, having extensively litigated the case and having had the opportunity

to evaluate and appreciate the relative strengths and weaknesses of their respective cases, requested

that this Court stay the case in order for the Parties to engage in arms-length negotiations. (Doc.

365.) This Court granted that motion and stayed the case on June 19, 2019. (Doc. 366.)

       5.       Since that time, the Parties engaged in extensive negotiations in an attempt to settle

this matter. (See Doc. 374.) After years of hard-fought litigation and extensive negotiating, the

Parties have reached a comprehensive settlement agreement.

       6.       The settlement provides substantial monetary compensation to all FLSA Collective

Members and Class Members participating in the settlement. The settlement also provides

meaningful changes to Franklin’s distributor program and other non-monetary relief for FLSA

Collective Members and Class Members who continue to operate as distributors for Franklin.

       7.       The Parties view the Settlement as a desirable alternative to the uncertainty,

expense, and delay that would result from further litigation. Plaintiffs believe the settlement

provides significant value for distributors. Plaintiffs also believe the Settlement is in the best

interests of all members of the class and collective action, and should be approved by the Court as


                                                  2

            Case 7:16-cv-00233-FL Document 383 Filed 05/12/20 Page 2 of 6
fair, reasonable, and adequate in all respects. As discussed more fully in the Memorandum in

Support of Motion for Preliminary Approval, the Settlement unquestionably satisfies the Fourth

Circuit’s fairness and adequacy tests.

       8.      As such, the Parties ask the Court to:

               a.      Grant preliminary approval of the proposed settlement;

               b.      Preliminarily certify the following class for settlement purposes under Fed.

                       R. Civ. P. 23: Any individual who, either individually or through a business

                       entity, was a party to a Distributor Agreement with Franklin Baking Co.,

                       LLC operating in North Carolina between December 1, 2013 and May 21,

                       2019;

               c.      Appoint Shawn J. Wanta of Baillon Thome Jozwiak & Wanta LLP, Susan

                       Ellingstad of Lockridge Grindal Nauen, PLLP, and J. Gordon Rudd of

                       Zimmerman Reed LLP as Class Counsel;

               d.      Appoint Atticus Administration as the Settlement Administrator;

               e.      Approve the form, content, and method and distribution of the Settlement

                       Notice to Class Members;

               f.      Direct that notice under the Class Action Fairness Act of 2005 (“CAFA”)

                       be issued to appropriate state and federal officials;

               g.      Set a briefing schedule for: the joint motion for final approval, Class

                       Counsel’s motion for attorneys’ fees, and Named Plaintiffs’ motion for

                       Service Awards;

               h.      Schedule a fairness hearing to consider final approval of the proposed

                       settlement.



                                                  3

            Case 7:16-cv-00233-FL Document 383 Filed 05/12/20 Page 3 of 6
       9.      With this Joint Motion for Preliminary Approval of Class & Collective Action

Settlement, the Parties also submit a Proposed Order preliminarily approving the settlement and

adjudging it to be fair, reasonable, and adequate.

       WHEREFORE, the Parties request that the Court enter the proposed Order Preliminarily

Approving the Settlement.

       Respectfully submitted this 11th day of May, 2020.


ATTORNEYS FOR PLAINTIFFS                             ATTORNEYS FOR DEFENDANTS

/s/ Shawn J. Wanta                                   /s/ Margaret S. Hanrahan
Shawn J. Wanta                                       Benjamin R. Holland (N.C. Bar No. 28580)
Christopher D. Jozwiak                               Michael D. Ray (N.C. Bar No.52947)
BAILLON THOME JOZWIAK & WANTA LLP                    Elizabeth R. Gift (N.C. Bar No. 44331)
100 S. Fifth St., Suite 1200                         Margaret S. Hanrahan (S.C. Bar No. 72622)
Minneapolis, MN 55402                                OGLETREE, DEAKINS, NASH, SMOAK &
Telephone: (612) 252-3570                             STEWART, P.C.
Fax: (612) 252-3571                                  201 South College Street, Suite 2300
sjwanta@baillonthome.com                             Charlotte, N.C. 28244
cdjozwiak@baillonthome.com                           Telephone: (704) 342-2588
                                                     Fax: (704) 342-4379
Susan E. Ellingstad                                  ben.holland@ogletreedeakins.com
Brian D. Clark                                       michael.ray@ogletreedeakins.com
Rachel A. Kitze Collins                              liz.gift@ogletreedeakins.com
LOCKRIDGE GRINDAL NAUEN PLLP                         maggie.hanrahan@ogletreedeakins.com
100 Washington Ave. S., Suite 2200
Minneapolis, MN 55401
Telephone: (612) 339-6900
Fax: (612) 339-0981
seellingstad@locklaw.com
bdclark@locklaw.com
rakitzecollins@locklaw.com

David M. Cialkowski
J. Gordon Rudd, Jr.
ZIMMERMAN REED, LLP
1100 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Telephone: (612) 341-0400
Fax: (612) 341-0844
david.cialkowski@zimmreed.com

                                                 4

            Case 7:16-cv-00233-FL Document 383 Filed 05/12/20 Page 4 of 6
gordon.rudd@zimmreed.com


Charles E. Schaffer
Levin Fishbein, Sedran & Berman
510 Walnut Street, Suite 500
Philadelphia, PA 19106
Telephone: (215) 592-1500
Fax: (215) 592-4663
cschaffer@lfsblaw.com

Leto Copeley
Copeley Johnson Groninger PLLC
300 Blackwell Street, Suite 101
Durham, NC 27701
Telephone: (919) 240-4054
Fax: (888) 412-0421
leto@cjglawfirm.com




                                       5

         Case 7:16-cv-00233-FL Document 383 Filed 05/12/20 Page 5 of 6
                                 CERTIFICATE OF SERVICE
       I hereby certify that on May 11, 2020, I electronically filed the foregoing Joint Motion for

Preliminary Approval of Class & Collective Action Settlement with the Clerk of the Court

using the CM/ECF system, which will send notification of such filing to all counsel of record

including the following counsel for Plaintiffs:

 Shawn J. Wanta, Esq.                                 Charles E. Schaffer
 Christopher D. Jozwialk, Esq.                        LEVIN SEDRAN & BERMAN
 Scott A. Moriarity, Esq.                             510 Walnut Street, Suite 500
 BAILLON THOME JOZWIAK & WANTA LLP                    Philadelphia, Pennsylvania 19106
 100 South Fifth Street, Suite 1200                   (215) 592-1500
 Minneapolis, Minnesota 55402                         cschaffer@lfsblaw.com
 (612) 252-3570
 sjwanta@baillonthome.com
 cjozwiak@baillonthome.com
 smoriarity@baillonthome.com
 Susan E. Ellingstad, Esq.                            David M. Cialkowski, Esq.
 Brian D. Clark, Esq.                                 J. Gordon Rudd, Esq.
 Rachel A. Kitze Collins, Esq.                        Jason P. Johnston, Esq.
 LOCKRIDGE GRINDAL NAUEN P.L.L.P.                     ZIMMERMAN REED PLLP
 100 Washington Avenue South, Suite 2200              1100 IDS Center
 Minneapolis, Minnesota 55402                         80 South Eighth Street
 (612) 339-6900                                       Minneapolis, MN 55402
 seellingstad@locklaw.com                             (612) 341-0400
 bdclark@locklaw.com                                  david.cialjowski@zimmreed.com
 rakitzecollins@locklaw.com                           gordon.rudd@zimmreed.com
                                                      jason.johnston@zimmreed.com

                                                      Leto Copeley
                                                      COPELEY JOHNSON & GRONINGER
                                                      PLLC
                                                      300 Blackwell Street, Suite 101
                                                      Durham, North Carolina 27701
                                                      (919) 240-4054
                                                      leto@cjglawfirm.com

                                                        /s/ Margaret S. Hanrahan
                                                        Margaret S. Hanrahan (S.C. Bar No. 72622)




                                                  6

          Case 7:16-cv-00233-FL Document 383 Filed 05/12/20 Page 6 of 6
